Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-23 are allowable. Claims 4, 16 and 17, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of election of species, as set forth in the Office action mailed on 9/22/2021, is hereby withdrawn and claims 4, 16 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/9/2022, with respect to the rejection of claim 22 under 35 U.S.C. 101 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-15, 18-21 and 23 were allowed in the Office action dated 2/15/2022.
Regarding claim 22, the prior art fails to disclose or fairly suggest a non-transitory computer-readable storage medium storing an industrial vehicle remote control program for remotely controlling an industrial vehicle that includes a vehicle communication portion by using a remote control device that includes a control device communication portion, which communicates wirelessly with the vehicle communication portion, the industrial vehicle remote control program causing the industrial vehicle or the remote control device to function as: an acquisition portion configured to acquire a received radio wave intensity of a signal communicated wirelessly between the vehicle communication portion and the control device communication portion; and a possibility determination portion configured to perform possibility determination that determines that the industrial vehicle is in a permission range, in which remote control relating to traveling of the industrial vehicle using the remote control device is permitted, when a state in which the received radio wave intensity acquired by the acquisition portion is greater than or equal to a predetermined first threshold intensity continues for a predetermined first determination period, and determines that the industrial vehicle is in a prohibition range, which is farther from the remote control device than the permission range, when a state in which the received radio wave intensity acquired by the acquisition portion is less than a second threshold intensity, which is less than or equal to the first threshold intensity, continues for a predetermined second determination period, wherein the prohibition range is a range in which remote control relating to traveling of the industrial vehicle using the remote control device is prohibited even under conditions where wireless communication between the vehicle communication portion and the control device communication portion is performed.
Dependent claims 4, 16 and 17 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687